Order entered August 17, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00557-CR

                              ANTONIO JACKSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-80497-2018

                                           ORDER
        Before the Court is appellant’s August 16, 2018 motion for extension of time to file his

brief. We GRANT the motion. Appellant’s brief shall be due on or before September 17,

2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE